104 F.3d 365
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John HUDSON, Plaintiff-Appellant,v.Samuel A. LEWIS, Director;  Mark Wadsworth;  Andrew Garza;Kay Dargite, Defendants-Appellees.
No. 96-16188.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 16, 1996.*Decided Dec. 20, 1996.

Before:  SNEED, TROTT, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
John Hudson, an Arizona state prisoner, appeals pro se the district court's dismissal of his 42 U.S.C. § 1983 civil rights action without prejudice pursuant to Heck v. Humphrey, 114 S.Ct. 2364 (1994).  We have jurisdiction under 28 U.S.C. § 1291, and we affirm for the reasons stated by the district court in its order filed May 30, 1996.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3